DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 12/20/2021, with respect to all previous rejections have been fully considered and are persuasive.  All previous rejections have been withdrawn. 
Allowable Subject Matter
Claims 1, 3-7, 9-11 and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to anticipate, teach, suggest or otherwise render obvious each and every element of the claims. Independent claim 1 recites a method for activating an adhesive for composing veneers including, inter alia, applying an adhesive tape in a single phase to a veneer and radiating the adhesive of the adhesive tape though the reinforcing material of the adhesive tape by a radiation device including an energy source based on a laser, wherein an adhesive area corresponds to reinforcing material surface area. 
Huffaker [US3878020, previously cited] discloses a method of composing veneers including applying an adhesive tape to a veneer. Huffaker discloses heating the adhesive but fails to disclose radiating the adhesive with a laser beam though the reinforcing material of the adhesive tape. 
Schmid [US2012/0285604, previously cited] discloses a method including heating and activating an adhesive with a laser. However Schmid discloses directly 
Rich [US6440254, previously cited] discloses a method of bonding. Rich discloses using a laser to irradiate an adhesive but fails to disclose radiating a hot melt adhesive though a reinforcing material of an adhesive tape on the surface of a veneer. Rich also fails to disclose an adhesive area corresponds to reinforcing material surface area. 
Claim 1 is allowable as the prior art fails to anticipate, teach, suggest or otherwise render obvious each and every element of the claim.  Claims 3-7 and 9 depend from an allowable base claim, incorporate the allowable subject matter though dependency and are allowable for the same reasons as the base claim. Claim 10 is directed toward an apparatus that requires structure that is the same allowable subject matter from claim 1, therefore claim 10 is also allowable.  Claims 11, 15-20 depend from an allowable base claim, incorporate the allowable subject matter though dependency and are allowable for the same reasons as the base claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MCNALLY whose telephone number is (571)272-2685. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL MCNALLY/Primary Examiner, Art Unit 1746                                                                                                                                                                                                        



DPM
January 4, 2022